Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This action is in response to applicant amendment received on 11/24/2021:
Amendments of Claims 1, 11 and 18 are acknowledged.
Cancelation of Claims 10 and 17 is acknowledged.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 1 to 3, 7 to 9, 11, 12, 14, 15 and 18 to 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapanahony (NV 7610038) in view of Goutard (US 4403461). 
Regarding Claims 1, 2 and 11:
Tapanahony discloses a method for manufacturing a capsule for holding a substance (Figure 1, capsule 10, substances A and B), comprising: providing a first capsule portion of flexible material for holding the substance, the first capsule portion having a closed end, an opposed open end, and a predetermined length defined therebetween (Figure 1, the first capsule portion would be tubular container 11 made of gelatine with closed end 12, open end 13, substance B); providing a second capsule portion of flexible material having a closed end, an opposed open end, and a predetermined length defined therebetween that is shorter than the length of the first capsule portion (Figure 1, the second capsule portion would be tubular container 17, with open end not numbered and closed end 16; capsule portion 17 is surely shorter than 11); at least partially filling the first capsule portion with the substance; and inserting the closed end of the second capsule portion into the open end of the first capsule portion until a region of the second capsule portion overlaps a region of the first capsule and wherein a seal is formed by direct contact between the open end of the first capsule portion and the open end of the second capsule portion (A seal is formed between walls 11 and 17, substances A and B can be incompatible or need to be delivered separated one from the other), at least partially filling the second capsule portion with a second substance; and securing a cap to the first capsule portion to define a second chamber within which the second substance is held (Figure shows the second capsule portion filled with substance A and covered by tubular lid 14 with spherical cap 15).
Tapanahony does not disclose applying a partial vacuum and inserting, while the partial vacuum is being applied, the closed end of the second capsule portion into the open end of the first capsule portion.
Goutard teaches a method of closing capsules after being filled that involves applying a partial vacuum to reduce gas pressure to a sub-atmospheric pressure to prevent unacceptable excess pressure from forming in the interior of the capsule and also teaches that the chamber that contains the substance it’s at a sub-atmospheric pressure after the capsule is closed (Figure 5, Column 9, lines 1 to 10; Space 40 is set at a partial vacuum while closing, and when the fitting is finished, the outside pressure is exerted on the fitted capsule, this outside pressure being at least equal to the pressure exerted inside the capsule by the atmosphere of a determined composition under a reduced pressure, so the thus preventing leaks from occurring from inside to the outside of the capsule across the seals, so the capsule stays at a reduced pressure after sealed can be considered “hermetically sealed”).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to Tapanahony the teachings of Goutard and apply a partial vacuum to reduce gas pressure to a sub-atmospheric pressure when inserting the closed end of the second capsule portion into the open end of the first capsule portion to close off the open end of the first capsule portion to prevent unacceptable excess pressure from forming in the interior of the capsule that would cause it to lose the seal and open and to keep the chamber defined by the first capsule 

Regarding Claims 3 and 12:
Tapanahony discloses that tubular wall 17 has an outside diameter that fits with a clamping/sliding fit in the inside diameter of the tubular container wall 11, while at the same time a seal is obtained between both walls and also that the inside of the capsule is separated into two chambers by partition 16, namely, A and B. This chamber A is completely separated from chamber B. If they are “completely separated” and the substances on each chamber can be incompatible so they are meant to be separated and not delivered at the same time; then it can be considered that the chamber defined by capsule portion 11 covered by the closed end 16 of the capsule portion 17 is hermetic short of additional limitations at least for the compound placed inside.

Regarding Claims 7 to 9:
As discussed above, the modified invention of Tapanahony discloses the claimed invention as recited.
The modified invention of Tapanahony does not disclose that the partial vacuum is applied to a gas-tight chamber so the closed end of the second capsule portion is inserted into the open end of the first capsule portion within the gas-tight chamber in a non-toxic gas environment comprising nitrogen gas.  
Goutard, as already discussed for claim 1, teaches a method of closing capsules after being filled that involves applying a partial vacuum to reduce gas pressure to a sub-atmospheric pressure; to apply that partial vacuum reduced pressure is created in the capsule filling machine, (Figure 5, Space 40 is where the closing of the capsule is occurring, sealed by seals 41, 42 and 43), the closing is done in a non-toxic gas environment (Column 2, lines 59-64, Through channel 24, space 40 is then evacuated, then the air thus extracted from this space 40 is replaced by an atmosphere of a given composition having no harmful action of the products packed in the capsule, the pressure of this atmosphere 
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tapanahony the teachings of Goutard and use a gas-tight chamber to provide the vacuum to fill the capsules as a well-known in the art way to provide vacuum inside the capsule and the use an atmosphere of a given composition having no harmful action of the products packed in the capsule that would not affect the substance filling the capsule.

Regarding Claim 14:
Tapanahony discloses that the first capsule portion and the second capsule portion comprise a digestible material (The capsules are made of gelatine, which is surely digestible).

Regarding Claim 15 and 19:
As discussed above, the modified invention of Tapanahony discloses the claimed invention as recited.
The modified invention of Tapanahony does not disclose if the substance is dry or wet.
Goutard teaches that the capsules can be used for a liquid, granular or powdery medicament (Column 9, lines 23 to 29).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tapanahony the teachings of Goutard and use the capsule for delivering a single dose of a liquid, granular or powdery medicament since that is well known in the art.

Regarding Claim 18:
Tapanahony discloses partially filling the second capsule portion with a second substance, and securing a cap to the first capsule portion and the second capsule portion to define a second chamber within which 

Regarding Claim 20:
Tapanahony discloses that the second substance comprises a medicament (Title indicates that the capsule is used for therapeutically active substances, which surely can also be called “medicaments”). 

Claims 4 to 6 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapanahony (NV 7610038) in view of Goutard (US 4403461), as applied to claims 1 and 11 above, and further in view of Morrow (US 4667455).
Regarding Claims 4 to 6 and 13:
As discussed above, the modified invention of Tapanahony discloses the claimed invention as recited, in particular creating a seal on the overlapping regions of the first capsule portion and the second capsule portion after placing a substance on the chamber B and before placing a substance on the chamber A and by the teachings of Goutard sealing the capsule after filling while the partial vacuum is being applied.
The modified invention of Tapanahony does not disclose that the seal created include bonding the overlapping regions of the first capsule portion and the second capsule portion to one another by applying heat and pressure to the overlapping regions.
Morrow teaches a method of sealing overlapping walls of a capsule that includes using vibration that causes the overlapping wall portions of the members to rub together, generating heat around the interface band. The heat, so generated, melts enough thermoplastic material at that band to produce, on cooling, a strong circular bond between both members and provide a visual indication to the consumer when someone has tampered with the capsule. (Abstract, short of further limitation that can be considered “applying heat and pressure”).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tapanahony the teachings of Morrow and seal .

Claim 16 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Tapanahony (NV 7610038) in view of Goutard (US 4403461), as applied to claims 1 and 11 above, and further in view of Miller (US 2003/0194431).
Regarding Claim 16:
As discussed above, the modified invention of Tapanahony discloses the claimed invention as recited.
The modified invention of Tapanahony does not disclose if the substance is Omega-3 oil.
Several references teach using capsules similar to the one of Tapanahony to deliver Omege-3 oil, in particular Miller teaches a similar multi-compartment capsular delivery apparatus and methods for using same that is used for several medical substances and in particular Omega-3 oil (Paragraph 130).
Therefore, it would have been obvious to one having ordinary skill in the art at the time the invention was made to incorporate to the modified invention of Tapanahony the teachings of Miller and use Omega-3 oil as the substance since the use of similar capsules to deliver Omega-3 oils is well known in the art.

Response to Arguments
Applicant's arguments filed 11/24/2021 have been fully considered but they are not persuasive.
 
Surely the Examiner agrees that the reference Tapanahony does not disclose the use of a partial vacuum while closing the capsules, the Examiner considered the mentioned Declaration of Horst von Lengeling and agrees 100% with it; and that is why the reference Goutard was added. Surely the capsule of Goutard is not the same, but Goutard is used to solve the same problem, avoiding overpressure while closing a capsule by closing it under vacuum, and in general, sealing containers under vacuum or “reduced pressure” is not new.

Maybe a more detailed description of how the seal of the claimed invention is obtained, as described on Figures 7 to 9 and indicated on the previous action would overcome the references on the record.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, in particular Fulper (US 2011/0088355) discloses the use of vacuum to prevent overpressure while closing capsules.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDUARDO R FERRERO whose telephone number is (571)272-9946. The examiner can normally be reached M-F 9:30-7:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, HEMANT DESAI can be reached on 571-272-4458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/EDUARDO R FERRERO/Examiner, Art Unit 3731                                                                                                                                                                                                        
/ROBERT F LONG/Primary Examiner, Art Unit 3731